BOGGS, Circuit Judge,
concurring.
I concur in Judge Suhrheinrich’s opinion, but I write separately to emphasize that even if Murphy could be deemed “qualified” for the position at the time of her firing (based on her original qualification and her possession of satisfactory objective qualifications), the district court would nevertheless have been correct in granting summary judgment to the University on her claim of gender discrimination.
Proceeding under the familiar burden-shifting approach set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973), discussed at length in this opinion, Murphy must demonstrate under the fourth step that she was either replaced by a person outside her protected group, or was treated less favorably than a similarly situated male. Johnson v. University of Cincinnati 215 F.3d 561, 572-73 (6th Cir.2000). Murphy was replaced by another female. And, as Judge Suhrheinrich ably demonstrates, at pp. 293-294, she could not, to any reasonable juror, be considered similarly situated to the long-serving and nationally recognized diving coach.